UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4865


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLOS DAILEY, a/k/a Bonecrusher,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:09-cr-00233-JRS-3)


Submitted:   February 25, 2011            Decided:   March 18, 2011


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Brian Donnelly, PRICE, PERKINS, LARKEN & DONNELLY, Virginia
Beach, Virginia, for Appellant. Neil H. MacBride, United States
Attorney, Olivia L. Norman, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos     Dailey        appeals       his     sentence       following

convictions of one count of conspiracy to distribute cocaine

base, in violation of 21 U.S.C. § 846 (2006), and one count of

distribution      of   cocaine       base,   in     violation     of     21    U.S.C.

§ 841(a)(1)    (2006).          On   appeal,      Dailey    contends      that   the

district court erred in declining to vary downward based on the

sentencing    disparity    between      crack     and    powder   cocaine-related

offenses.    Finding no reversible error, we affirm.

            We review a sentence imposed by a district court under

a   deferential    abuse   of    discretion       standard.       Gall    v.   United

States, 552 U.S. 38, 45 (2007); see United States v. Lynn, 592

F.3d 572, 578-79 (4th Cir. 2010) (abuse of discretion standard

of review applicable when defendant properly preserves a claim

of sentencing error in district court “[b]y drawing arguments

from § 3553 for a sentence different than the one ultimately

imposed”).     We begin by reviewing the sentence for significant

procedural error, including such errors as “failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a) [2006] factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Gall, 552 U.S. at 51.              If there are no significant

procedural     errors,      we        then      consider      the        substantive

                                         2
reasonableness of the sentence, taking into account the totality

of the circumstances.           United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

            We   hold   that    Dailey’s     sentence   is    procedurally    and

substantively reasonable and that the district court did not

abuse its discretion in declining to vary downward.                   Under the

advisory Guidelines, district courts may vary from the crack-

cocaine Guidelines based on policy disagreements; they are not,

however, required to do so.            Spears v. United States, 129 S. Ct.

840,   843-44    (2009).        Here,     the    district     court   considered

Dailey’s variance motion, noted that there was an unwarranted

disparity   between     crack    and    powder   cocaine-related      sentences,

and, consequently, chose to sentence Dailey near the low end of

the Guidelines range.           It was not required to go further and

sentence Dailey below the Guidelines range.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument     because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         3